FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL J. MASTERSON,                              No. 11-15023

               Plaintiff - Appellant,             D.C. No. 2:05-cv-00192-AK

  v.
                                                  MEMORANDUM *
ROSANNE CAMPBELL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                      Alex Kozinski, Chief Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Daniel J. Masterson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation and due process violations by prison officials. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815

(9th Cir. 1994) (per curiam), and we affirm.

      The district court properly granted summary judgment on the retaliation

claims because Masterson failed to raise a genuine dispute of material fact as to

whether defendants’ conduct was based on a retaliatory motive rather than

legitimate correctional goals. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.

1995) (plaintiff must show allegedly retaliatory action did not advance legitimate

correctional goals).

      The district court properly granted summary judgment on Masterson’s due

process claims because the record reflects that procedural safeguards were met and

that “some evidence” supports the prison disciplinary decisions. Superintendent v.

Hill, 472 U.S. 445, 455-56 (1985). Further, the decisions did not impose an

“atypical and significant hardship.” Ghana v. Pearce, 159 F.3d 1206, 1209 (9th

Cir. 1998) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).

      Masterson’s remaining contentions, including that the district court abused

its discretion in denying his requests for reconsideration, appointed counsel, and

discovery continuances, are unpersuasive.

      AFFIRMED.




                                          2                                    11-15023